  Case 14-26251         Doc 43     Filed 04/03/19 Entered 04/03/19 07:19:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26251
         Randy Brown
         Cynthia D Brown
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2014.

         2) The plan was confirmed on 11/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,909.00.

         10) Amount of unsecured claims discharged without payment: $13,742.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26251       Doc 43     Filed 04/03/19 Entered 04/03/19 07:19:55                     Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $72,233.00
       Less amount refunded to debtor                       $4,900.10

NET RECEIPTS:                                                                                $67,332.90


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $310.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,956.33
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,266.33

Attorney fees paid and disclosed by debtor:              $3,690.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG CREDIT                    Unsecured          20.00           NA              NA            0.00       0.00
ATG CREDIT                    Unsecured         148.00           NA              NA            0.00       0.00
ATG CREDIT                    Unsecured          89.00           NA              NA            0.00       0.00
Choice Recovery               Unsecured          20.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER         Secured              NA            NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT    Unsecured         244.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT    Unsecured         280.00           NA              NA            0.00       0.00
GM FINANCIAL                  Unsecured            NA       5,419.34        5,419.34      5,419.34        0.00
ILLINOIS COLLECTION SVC       Unsecured         284.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC       Unsecured         276.00           NA              NA            0.00       0.00
MBB                           Unsecured         110.00           NA              NA            0.00       0.00
MBB                           Unsecured         219.00           NA              NA            0.00       0.00
MBB                           Unsecured         354.00           NA              NA            0.00       0.00
MBB                           Unsecured         130.00           NA              NA            0.00       0.00
MBB                           Unsecured          95.00           NA              NA            0.00       0.00
MRSI                          Unsecured         629.00           NA              NA            0.00       0.00
RJM ACQUISITIONS              Unsecured            NA          85.88           85.88          85.88       0.00
SENEX SERVICES                Unsecured         317.00        317.30          317.30        317.30        0.00
SPRINT NEXTEL                 Unsecured         683.00        683.07          683.07        683.07        0.00
STORESONLINE INC              Unsecured     10,844.00            NA              NA            0.00       0.00
US BANK TRUST NA              Secured              NA     57,560.98        57,560.98     57,560.98        0.00
US BANK TRUST NA              Secured       80,000.00     73,813.55       131,374.53           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26251         Doc 43      Filed 04/03/19 Entered 04/03/19 07:19:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $131,374.53              $0.00              $0.00
       Mortgage Arrearage                                $57,560.98         $57,560.98              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $188,935.51         $57,560.98              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,505.59          $6,505.59              $0.00


Disbursements:

         Expenses of Administration                             $3,266.33
         Disbursements to Creditors                            $64,066.57

TOTAL DISBURSEMENTS :                                                                      $67,332.90


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
